Rev. 6/03

UNITED STATES DISTRICT COURT

   

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
Pro se [Non-prisoner] Complaint Form

“Zohd ada hoods :

(Your Name)
Plaintiff,

Vv.

Quilicl (o, DSS

Gurlord Cb. Vela. Dek

Moses Cone IDOman'S Hogoitah.
ce cy Beit Brown
SS: Od; Sons Defendant(s).

Cor Eqewelan, et lien
‘pregqeen attorny, okie

Renderer Ce» Show
(pi bat co. sdreols COMPLAINT

I. JURISDICTION

Civil Action No.1 1 VCV 334

(to be assigned by the Clerk)

Nee ee” Ne Ne Ne 8

The conshhhn crvhrts col Celral rights yore viclvel’ boy Pedhes Upon the
Plante
IL. PARTIES
A, Plaintiff
Name of Plaintiff: tare EC yetde hWo0oyels
Address: L{[o7 Ce IRSA irghon Se

breensloro | Ne OI 7S!

 

B. Defendant(s) (Notice: A person must be identified in subsections B and C in order to be
considered as a defendant.)

Name of Defendant; _\WyeStor Sheers i Ken mbes [drvedy rage A
Current Address: o/, \D02, Maye St
Arenseoo WE XT47
qT

 

Case 1:19-cv-00334-\W/O-| PA Document 2 Filed 03/25/19 Pane 1 of 4
Cc, Additional Defendants (please provide the same information for each defendant as listed

in Item B above): malgerel CSS -?

nem " oo O PSUS eee gh GS TH63
(nw\God Ce: Po \ice Pam Wy Yor. alolb Dhasen
Oyour Ween De Sohn aber

ORE Weejqre Susr*

Un |inown fear 110.0 woth Chych SF

Norn Zia Sh

Un Kinney o OAK LA R on, pert BRT
Un KR? AQ COA BUH PRN 1967 = rolls Cleary &chso)
Te.) Te mkt RS

me : pees Pee Grersoe" ee eter Mmrchdele por VTS
Peorcblsores CE Sarees
ch aM > prone etiam = TDG NNT VW Chet. lori
° . agents BE: | Goel reel Serv ieg Cae
2's Dein Re
Cee ce ge. 4 byw
wc UT.

IIL. STATEMENT OF CLAIM
(State here as briefly as possible the FACTS of your case. Do this by identifying the
alleged legal wrong and by describing how each defendant named in Section ILB. and C.
above is personally responsible for depriving you of your rights, Include relevant times,
dates, and places. Also, you must state the basis for federal jurisdiction. In other words,
why should the case be in federal court as opposed to state court, DO NOT GIVE LEGAL
ARGUMENTS OR CITE ANY CASES. Number and set forth each separate claim in a separate

paragraph.) (Attach extra sheets if necessary. Sli Vio len}
te yaaa Deane ot Dlarnbets 2 eee Ye at are ee ad Ces -
{fate aogends admurcinrt rghts oF Plata bey oS
Yoo “tn nd rs of alarnnift Wes wi dladeel

‘ adrnanrt ook ri
4 [prot Violas O& ath er ssbb Waren phaP> Gd So rck Pibpeorest A
dye a. (Arc Wh &

3/28 fan yiolure7 of Hose od cepreomintione 19 fegerdio He 449, CER Part 134
. Whortety lotS Pod cradyge Coe edyind Of jypeth gud ghrlodgsden oF

ae, (qrenghee

UL IT Ws & - Lown SF lo \uder Bye Torr 4 Card
violet dh Ane Crees! 1% y ae cries Sule gees be

A facie Ne whe Auck nek altnevkb
dude 9-39 . ee aes
Prokey r% rs whurk taciudd (4 ad ‘

a | rived
2 |S | a Paw dee adh ceercerte het inlaw lig Onspret De® ,
% Je IMO LW des ds BQok fy govral pokes ond fhatinel plesatoF y

Sep ur ot m0) nother Pron her ehddren C-«| Pltiay ones os dro’ vi
ned wr aay end 25> pred WD CP YSGOL WA
qe Qe

Case 1:19-cv-00334-\W/O-| PA Document 2 Filed 03/25/19 Pane ? of 4
I. STATEMENT OF CLAIM - continued.

_ (al Atlee Denner Wr ght Ler\od Renlln<, Co <cheals act
& Sndse's ord Ghly Plein he exouesocd i violelet frecls al Jew

~ Rerllemes (9, Sune) 5 reprewmielwss viclaled Cedvet (oo leg

Ail
\y DES royresmtetur gd ath ada (arin ote Obpechas Gan,
Pluche ne gy Cys ie p.tocort:

— laws fore Co schee\s repressors dich act Comcnd be see Morte
whe Mey are rundod farm Hur Schools jatnles of pi sesHlt
io Vos Pre R yiwlecteel felorel riqts Weed we Hud ned on FrUCER et

SE gr| f [Par Fightses flu. claims pee noktruc cl fle (omehio., crevice
excelul He gaa 06 & AIR wethystetiok tug acted,

Case 1:19-cv-00334-\W/O-| PA Document 2 Filed 03/25/19 Pane 32 of 4
IV. RELIEF

State briefly and exactly what relief you want from this court.
Pee sc werd dom~ys da fle plu att {9 Aw fist oe poo wre
BWkbe ing * lo olin deo tee uA Sige of her chil deol, cll

(Poraes pavol | IW! fo alvrrrye of fe Sr ten tel Abr
Vielated her Ce sbecee rights Fhrctaghs Av Jace of due Press

Signed this s Ss day of Marth 20 4 7.

(CM

T) Signature of plaintiff

Ye 7 ash ioghesin or
Address

Gress WO QTYO/

 

SS 3277 ley

Telephone number

Case 1:19-cy-00234-\WO-I PA Document 2 Filed 03/25/19 Pane 4dofa
